?               -

                                                                                 R-906
:           .

                                   -E      A-rrom            GENERAL
                                               ~FTEXAS                       I
                                               Au-    II,TRXAEI
     PRICE DANXEJ.
    *-lx-           oI11s2mAx?
                           _.




                    Hon. Alfred 1. ClJae                  0p1nlonHo. v-429
                    Crimlnel,Dlstrlbt Attorney
                    Fort Worth, Texas                     Re: Authorityof the
                                                              Colmn.lsslonecs' cmrt
                                                              to promulgatetraf-
                                                             'Sla regulationa.
                    DsePblr:
                             We refer to your recent letter to thla Depart-
                    mont whlah reads In part as followa:
                                      %eotion 31 of the TrafficRe&ulatlon
                                 aa enaotedby the last Leglalature,reads
                                 as follows:
                                       "'SootPan31. KICAL TRAFFIC~-colVrRcL
                                 DEVICES. (a) Local authorities,in theti
                                 respectivejurisdiction,    may place and rain-
                                 taln eny treffla-control   devioesupon any
                                 highwayunder their jurladlotlon    aa they may
                                 deem neaesaaq'to ln&cete.and carry out the
                                 provialonaof thla Act, or local traiilc
                                 ordinancea,or regulate,warn or guide traf-
                                 fic. All such traffla-control.tlovices   here-
                                 after  ereotefl shell oonf~rm to the atate
                                 HlzT     Department18mama1 md apeoltloa-
                                       .
                                      "The trusteesend patronaof a aahool
                                 known as Indian Oaks, an unincorporatedoom-
                                 munlty,have requestedthe Commlaalonera
                                 Court of TarrantCountyto enact‘or prss ea
                                 order or rebtrlatlonfixing the legal:  rate
                                 of‘apeedin the aahool done at 20~rilesp&r
                                 hour. The State'Elghway  patrolmenhave ae-
                                 aured the patronsof this schoolthat if the
                                 CormlaslontwsCourt would enadt sucrha regu-
                                 lation or order that they would enforoe it,
                                 but I am in doubt as to the aizthorlty OS the
                                 Comlsaloners~ Court to paas any sort of an
                                 order regulatingtraifio,especiallyif they
                                 undertaketo attach to such order a penalty
                                 for its violation,and if they have no au-
.


                                                                          .   .
                                                                                  J


    Eon.   ATfree H. Clyde - Page 2 (V-429)


           thtirltyto pass an order or resolutionfix-
           lng the rate o? speed or providinga,penalty
           for its violation,then I em fearfulthat the
           ofilcerasking en arrpatfor the vl@at.lo~b?
           auah an order would not be protaoted and
           might be aoed for false lmprlaonment or M-
           laxiul arrest. I would thereforelp p r eo la to
           an opinionfrom you on,the followingqq*r-,
           tlonr:
                 “(1) Where Subdlvlslon(a) of Seation
           31 Baya  %6cal authorities,in their roapio-
           tlve jurlsdlotion,  ray place and maintain any
           trafflo-oontrol  devloeaupon any hlghWw’u+r
           EF      urladlqtlp~~as they may deem neoelrrary
                n&ioat0 and 6arry out the provlrlonrof,.
           thld Aot, or Xooal tiiaffl6  ordln&noor,"ito,!~~
           would the term ‘Looalauthorltlra~IaoluAoa ~
           Comlrrloner~tCourt, or doel it have ro?o&
           enoe only to looal autWrltlea havingLe@ala-
           tlve aothorltyrueh aa City Counolli,Boarde
           0r Aldermen,eto., whioh have LeglalatSvo         poW
           era.   It has not been my thoughtthat a Car-
           mlrrlonerr~.Courthad authorityto enaot aq
           rort of trriflo regulationsand afilx a pen-
           alty for violation
                     9         of suoh~trafflo     regulatlonr.”

                 The Bogulatlonjffafflo  Aot laqueatlori        18 aen-
    ate   Bill Ho. 172, A&a o?~the SO-+ Leg.,..R.a.,         1947.~
             Artiole2351, V.C.S.,among other thhga,   pro-
                                Court shall "exerol8e gon-
    vides that the Commleslonersl
    oral oontrolover all rqds, highways,~ferrler,ana
    bridgesin th+.r fJou+y.                           ..
                 Beetlen12 of the’ Traffic.Be@latloa~Aot 18 a8
    ?&wl:
                'aeo. 12. "Looal Authorities. helj
           oounty,muxloipal,and other looal’boardor
           boQ having authorityto enaot law* relating
           to tbfflo under the oonrtltutlonandlawr ”
           of this atato.7
              In Texas Jurlsprudenoe,
                                    Vol. ,il,p. 563,~wo ~
    find the following:
               “Cduntlea,being componentpartr of the
           atate,have no powera or duties exoopt thoao
     .       .




    .’   .



                 Eon. AlfredH. Clyde - Page 3         (v-429)


                     which are clearlyset forth and definedln
                     the constitutionand statutes. The statutes
                     have clearlydefinedthe powers,prescribed
                     the duties,and imposedthe llabllltiesof
                     the comlssloners~courts,the medium throw
                     which the differentcountiesact, and from
                     those statutesmust coae all the authority
                     vested In the counties.. . The corisslon-
                     em ' court is not vestedwith eny generalpo-
                     lice Dower." (lbphaaisours)
                             Article6663, V.C.S., la in part aa    r0ii0w8t

                          "The admlnlstratlve controlof the State
                     HighwayDepartment,hereinafter calledthe
                     Department,shallbe vestedin the State HQh-
                     way Conlaalon, hereinaftercalledthe Oonla-
                     rlon, and the State Highway lbginear..'. i'
                             Artlele 6673 providesthat:
                         "The Comlaslon is authorizedto take
                     ~~~~~   mainta$nthe various State Highway8
                            , . . .
                             Section 0   0s   Artiole8278, V.?.C., provider in
                 part aa   r0ii0w8:
.
                           "The State Highway Cotiaaion   shall have
                     the power snd authorityupon the baais of an
                     engineeringand trafficinveatlgatlon     to do-
                     te&no and fix the raxlmm, reasonableand
                     prudent~apeedat any road or highway lnter-
                     aOetiOn8; railWay grade croaainga,   NJ?VOa,
                     hills, or upon any other part of a highway,
                     less than the lnsxlrur~harelnbefore fix&d by
                     thia Aot, taking lnto~aoncileeratlon  the ridth
                     and condition0s the paverrnt a,neother clr-
                     aumstaneeao n lueh portionof said highway
                     as well aa the usual trarfiothePeon. That
                     wheneverthe State ElghVayCommissionshall
                     determineand fix the rate of speed at any
                     said point upon any highwayat a less rate of
                     speed than the maximumherainbaforeset forth
                     in this Act and shell deolarothe maximum,
                     reasonableand prudent speed llmlt thereat
                     by proper order of the Coalaaion enteredon
                     its minutes,auoh rate ,o?apood ahall beoo8e
                     erfectlve,andoperativeat aaid pdlnt on raid
.   .


                                                                   ;

        Hon. AlfredM. Clyde - Page 4   (v-429)


            highwayswhen appropriatesigns giving
            notioe thereofare erectedunder the
            order of the Comiaslon at suoh lnter-
            sectionor portionof the highway.
                 "Tht whenever the govern$ng bodies
            of incorporatedcitiesand towns in thla
            State within their respectivejurladlc-
            tions determineupon the basis of&m en-
            gineeringand trerric inveatlgatioti  tbet
            the maxImumreasonableand prudentspeed
            at any lnterseotlonor other portionof
            the highway,based upon the intersectiona,
            railwaygrade arosainga,curves,hills,
            width and oondltlonof pavementand others
            conditionson such highway, and the usual
            trafficthereon,is greateror leaa than
            the speed limitshereinbeforeset forth,
            said governing bodies shall have the pow-
            er and authorityto determine&nd declare
            the maximumreasonableand prudentspeed
            llmlt thqreat,which shallbe e??eotlve
            at auah lnterseotlonor other plaae.”
                   We concurin the 8tateNentln your brief where-
        in you say that:
                   I. . .~thesettingup and maintaining
             0s traffic  controldevices ia an exercise
             0s a generalpoll00power and la veated
             eitherin incorporatedoltieaAndytowna
             throughwhich auah hlghwayapass, 'a in
             the State HighwayC0nlsai0n,   and 00ore
             not'be exercisedby the Comlsslonera
             Court unless such power was grantedby the
             Constitutionor statutes. We are of tha
             ~pialonthat the controlovep roa&3, hl#h-
             ways, eta., as set forth in Art. .2X11has
             to do with the oonatruot$on,slrdmalntenanqe'
             0s such roads and does not authorizethe
             Comlaslonera Court to set up ruler and ro-
             gulatlonefor the uae b? the same."
                  Therefore, in view 0s the r0regoing, it la the
        opiaionof this Departmentthat the term "loos1authoi-
        ltlea" as uaee in this Act, does not lnolude,Corrlaalon-
        ora'.Oourtabut has referenceonly to these local author-
        ities such aa City C6uuollsand Boards of Aldermehwhleh
        have loglalatlveauthorityto pass an ordo* regulating
HOB. ame     M. Clyde - Peg0 5   (v-429)


trsrricand 8rrixing R penalty,and that the Colpmia-
slonerslCourt of TarrentCountydoes not have the
euthorityto pass any order regulatingtrafficin the
oountyand asfiringa penaltyfor violation0s auoh
regulation.
          We appreciatethe brie? submittedto this
office elong with your retiuest.
                       ,smy.~.         :’
             The term "locelauthorities"aa used
     'in S. B. 172, Acts of the 50th Leg., R. s.,
     ,1947;'e008not .inolueeCommlaalorieri5a   Courts
      but had referenoeonly to thoae~looal gut&r-
      ltlea ,auehaa.CltjrCouncilsand Bbarda of
      Aldermen,whloh have 1eglalatlVeatithorlty
      to paas'anordq regulatllyr~tra??i      and,a?i
      r’iring            an@ the C~aaionera~
               a penalty~,
      Court of TaPrantCounty does not have the
      authorityto pass an ardor regulatingtrar-
      ?lo.in the couuty' or part of the aountjand
      sr~lxlnga pepaltyfor vlolhtlonbr,su0hce-
      $ulatlon.
                                 Very truly'ypura
                             ATTORlUEGBlfljW~C9,
                                               TRXAS

                             m,~~~&,
                                  Bruce Allen
BA:djn                           'Aa8lat~t